The opinion of the court was delivered by
Tyler, J.
The question in this case is whether the plaintiff can maintain the action of ejectment, or should have resorted to an action on the case as for a nuisance.
This action, which was originally employed in England to enable the lessee of lands, who had been ejected therefrom during his term, to recover damages therefor, was subsequently enlarged to enable him also to recover possession of the land. In later years it has been used both in England and in this country to try questions involving the title to real estate. Under our statute, sec. 1247, R. L., a person having-claim to the seisin or possession of lands, tenements or here-ditaments, is entitled to an action by writ of ejectment, and if he recover judgment it shall be for his damages and the seisin and possession of his lands.
Chitty, vol. 1, page 188, defines the action as sustainable for the recovery of the possession of property upon which an entry might in point of fact be made, and of which the sheriff *726could deliver actual possession, and as not in general sustainable for the recovery of property which is not tangible.
Tyler on Ejectment says, page 37, that by the common law and the general rule, ejectment will not lie for anything whereon an entry cannot be made, or of which the sheriff cannot deliver possession; that it is only maintainable for corporeal hereditaments; that anything attached to the soil, of which the sheriff can deliver possession, may be recovered in this action.
The action of ejectment will lie whenever a right of entry exists, and the interest is of such a character that it can be held and enjoyed, and possession thereof delivered in execution of a judgment for its recovery. Rowan v. Kelsey, 18 Barb. 484; Jackson v. Buel, 9 Johns. 298.
The precise question in the case at bar is whether the projection of the side of defendants’ roof over plaintiff’s land and sixteen feet above it was an ouster of plaintiff’s possession of his land, or a mere intrusion upon, and interference with, a right incident to his enjoyment of the land.
Blackstone, book 2, page 18, says : “ Land hath also, in its legal signification, an indefinite extent upwards as well as downwards ” ; * * * ‘ ‘ the word ‘ land ’ includes not only the face of the earth, but everything under it or over it.”
Defendants’ counsel insists that this action cannot be maintained because there was no intrusion upon the plaintiff’s soil, but upon the air or space above it, while plaintiff’s counsel claims the rule to be that the action will lie provided the intrusion extends over the line of plaintiff’s premises, no matter how slight it is nor how far above the soil.
If the defendants had constructed their barn so that the foundation wall and the building itself had been wholly or in part over the line upon plaintiff's land, there could have been no question as to the plaintiff’s right to maintain ejectment. But suppose they had built their foundation wall strictly upon their own land, but close to the line, and had projected the entire side of the building itself a few inches over the line and *727above the plaintiff’s land, could the plaintiff maintain ejectment for the intrusion ? If not, it would be because the intrusion was not upon the land itself but the space above it. If he could not maintain ejectment, be would be obliged to submit to the invasion and only have bis damages therefor. But the law says the land is bis even to the sky, and therefore be has a right to it, and should not be compelled to part with any portion of it upon the mere payment of damages by the trespasser. A case can readily be conceived where the projection of the side of a building, or even of bay windows, by one party over land of another would be of so great inconvenience and injury to the latter that a judgment for damages would afford no adequate compensation.
But to carry the illustoration one step further. One owner of a party or division wall places upon the top thereof a cornice about two and a half inches wide, which projects over the lot of the adjoining owner. Can the latter maintain ejectment? It was held in Vrooman v. Jackson, 6 Hun, 326, that he could not. It was also held in Aiken v. Benedict, 39 Barb. 400, that where one erects a building upon the line of his premises so that the eaves or gutters project over the land of his neighbor, ejectment would not lie: that an action for a nuisance was the proper remedy, the court in that case dissenting from the doctrine of Sherry v. Frecking, 4 Duer, 452.
A similar case to the one last cited is that of Stedman v. Smith, 92 Eng. Com. Law, 1. There the plaintiff and defendant occupied adjacent plots of ground, divided by a wall of which they were the owners in common. There was a shed in defendant’s ground contiguous to the wall, the roof of which rested on the top of the wall across its whole width. Defendant took the coping stones off the top of the wall, heightened the wall, replaced the coping stones on the top, and built a wash-house contiguous to the wall where the shed had stood, the roof of the wash-house occupying the whole width of the top of the wall; and he let a stone into the wall with an inscription on it stating that the wall and the land on which it *728stood belonged to him. It was held that on these facts a jury might find an actual ouster by defendant of plaintiff from the possession of the wall, which would constitute a trespass upon which plaintiif might maintain an action against defendant. This case is in point as showing a disseisin of the plaintiff’s possession rather than a mere infringement of a right.
In McCourt v. Eckstein, 22 Wis. 153, it was held that where some of the stones of defendant’s foundation wall projected eight inches over plaintiff’s land, the plaintiff might treat this as a disseisin rather than a trespass, and might maintain ejectment.
It clearly is not essential that the intruding object should actually rest upon the plaintiff’s soil to entitle him to the action of ejectment, for this action will lie for an upper room in a dwelling-house or other building.
As the law gives the owner of the land all above it within its boundaries, we can find no reason, resting in principle, why, for the projection by-one party of a portion of his building-over the land of another, as in this case, he may not be liable in ejectment. The plaintiff was disseised of his land, and the defendant was in the wrongful possession thereof, by his projecting roof. Chamberlin v. Donahue. 41 Vt. 306. There is no more difficulty in describing in a declaration a projection above the soil than one upon it, nor can there be any difficulty in the sheriff delivering possession to the plaintiff. No question was raised in the court below as to the sufficiency of the declaration.
The judgment of that court is affirmed.